Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This NonFinal is being issued pursuant to the AFCP interview when Examiner agreed that Terorde was better prior art for the purposes of appeal, and Examiner would re-open prosecution in order to apply it in the rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 19 recites the limitation "the reversing gear".  There is insufficient antecedent basis for this limitation in the claim. (Check dependency.)



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5, 6, 7 are rejected under 35 U.S.C. 102a1 as being anticipated by Terode (EP 0249208 A1, submitted in 12 Nov 2020).
Regarding Claim 1, Terorde discloses a drive system for a ship, comprising at least two propulsion units, each said propulsion unit having a propeller (at end of each shaft W3 Fig. 1.) and a drive engine (Element MI, MIV) with an above-water transmission (at S1, port starboard) connected downstream for driving the propeller, the drive system comprising each drive engine able to be connected to and disconnected from the associated above-water transmission by a clutch ( at least K1, port, starboard) and between the above-water transmissions, a switchable drive train and in one switching state, the above-water transmissions can be coupled and driven jointly and in another switching state can be decoupled from each other. (Fig. 1. Can have these states.  Also see paragraph 0010) wherein the drive train includes a drive shaft (W8, Fig 1a.  Examiner notes this structure is typically called a “cross shaft” but Applicant is free to be a lexicographer.) with synchronously switchable clutches (Element K6) between the above-water transmissions (S1) and the drive shaft (W8) wherein a first of the synchronously switchable clutches (Element K6 port) is between a first of the above-water transmissions  and a first end of the drive shaft, and a second of the synchronously switchable clutches (Element K6 starboard)is between a second of the above-water transmissions and a second end of the drive shaft.

Regarding Claim 4, Terorde discloses the drive system according to claim 3, wherein the drive shaft includes a drive engine (M1, MIV) operatively connected to the drive shaft.

Regarding Claim 5 (and Claim 14), Terorde discloses the drive system according to claim 4, wherein when the above-water transmissions are connected via the drive train, one drive engine is connected to the corresponding above-water transmission and drives the above-water transmissions jointly while the other drive engine is decoupled. (paragraph 15)

Regarding Claim 6 (and Claim 15), Terorde discloses the drive system according to claim 5, wherein an auxiliary unit (G1) is driven by the decoupled drive engine. (It is capable of being driven by the decoupled engine apparatus.  See MPEP 2114.)

Regarding Claim 7, Terorde in view of Logan discloses the drive system according to claim 6, wherein a pump or generator is provided as the auxiliary unit (G1 is a generator).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8, 9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Terorde in view of Logan (US 9732807 B1).

Regarding Claim 8 (and Claim 16), Terordediscloses drive system according to claim 7, but does not explicitly disclose (in the above suggested combination) wherein the propulsion units each include a rudder propeller.
	Logan discloses wherein the propulsion units each include a rudder propeller.(Element 14)  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to substitute the propellers of Fiat with the rudder propellers of Logan.  The motivation to modify Logan is to provide additional maneuverability.

Regarding Claim 9 (and Claim 17), Terorde in view of Logan discloses the drive system according to claim 8, wherein the vessel has a hull floating in the water along a water line and the propeller of each propulsion unit is positioned under the water line and the drive engine and the above-water transmission are positioned inside a hull. (See Logan Fig. 1.)


Allowable Subject Matter
Claim 10-12 and 18, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW POLAY whose telephone number is (408)918-9746. The examiner can normally be reached M-F 9-5 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Morano can be reached on 5712726684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW POLAY/Primary Examiner, Art Unit 3617                                                                                                                                                                                                        4 October 2022